Case 2:19-cr-01458-AM Document 30 Filed 07/17/19 Page 1 of 1   rr

                                                           Ic_--    e(?

   AUDI                                         RDING




             Court Name: TEXAS WESTERN
             Division: 2
             Receipt Number: 200025699
             Cashier ID: icoronad
             Transaction Date: 07/1T/2019
             Payer Name: PATTISON LAW FIRM PC


             TAPE DUPLICATION
              For: PATTISON LAW FIRM PC
              Amount:          $31.00


             PAPER CHECK
              Remitter: PATTISON LAW FIRM PC
              Check/Money Order Num: 1031
              Amt Tendered:     $31 .00


             Total Due:         $31.00
             Total Tendered:    $31.00
             Change Amt:        $0.00




             TAPE DUPLICATION FOR


              TXWD21 SMJO51 06-001 -VRG
